DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
A request for continued examination under 37 CFR 1.114  was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114  and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114  and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/1/2021 has been entered.
37 C.F.R. 1.198   Reopening after a final decision of the Patent Trial and Appeal Board.
When a decision by the Patent Trial and Appeal Board on appeal has become final for judicial review, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner except under the provisions of § 1.114  or § 41.50  of this title without the written authority of the Director,and then only for the consideration of matters not already adjudicated, sufficient cause being shown. 
The examiner consulted SPE Twyler Haskins in regards to the need for director approval and was informed that due to the filing of the RCE sending out a new rejection was appropriate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 8 recites the limitation "The system of claim 7" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1, 5, 6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 6 LED 7mm Lens IP67 1M USB Endoscope for Android Smartphone and PC , Tinydeal DV+, 1/19/2016, https://www.youtube.com/watch?v=XAWAgtMgU50 (Tinydeal DV+) in view of US 2013/0096382 A1 Alexander et al further in view of US 2017/0006201 A1 Segura et al.
2:	As for Claim 1, Tinydeal DV+ depicts and teaches in the video a camera connected to a smartphone. 

    PNG
    media_image1.png
    495
    916
    media_image1.png
    Greyscale

 An operationally dependent external camera (endoscope camera) system including a portable computer device (smartphone) comprising: a portable computer device including at least one of a smartphone, tablet or tablet phone having a total volume smaller than twenty cubic inches (it is well known that the smartphone depicted in the video has a total volume smaller than twenty cubic inches) 
    PNG
    media_image2.png
    490
    873
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    500
    876
    media_image3.png
    Greyscale
 wherein the camera further includes a plurality of functional parameters that correspond to all variable functions of the camera including but not limited to resolution and recording status (the video teaches from the specification sheet that the system can capture multiple resolutions and still and motion video.); an operation cord coupled between the camera and the portable computer device configured to continuously transmit both data and electrical power directly between the portable computer device and the camera (the camera is connected using a USB cord that transmits the data and supplies power to the endoscopic camera); . Tinydeal DV+ teaches wherein the data transmitted between the camera and portable computer device correspond to the camera functional parameters causing the camera to be operationally dependent on the portable computer device. However, does not teach the portable computing device directly adjusts all variable functions of the camera. 
Alexander et al depicts in Figure 18 and teaches in Paragraph [0152] a USB endoscope camera and teaches the user uses the mobile device (1801) to turn the endoscopic peripheral 1800 on and off, adjust or turn on and off different sets of lights, automatically stream content, store content on the endoscopic peripheral 1800, wireless device 1814, or other component in order to enable the mobile device to control all the functions of the camera including the lights. Therefore, improving the ease of use of the endoscope camera.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system with mobile phone of Tinydeal DV+ to include the control software of Alexander et al that allows the borescope camera to be controlled via the phone including the functions of turning the endoscopic peripheral 1800 on and off, adjust the light intensity, resolution, video/image characteristics (e.g., compression, format, brightness, contrast, frames, aspect ratio, etc), physically angle the camera or lights, adjust or turn on and off different sets of lights, automatically stream content, store content on the endoscopic peripheral 1800, wireless device 1814, or other component in order to enable the mobile device to control all the functions of the camera including the lights. Therefore, improving the ease of use of the endoscope camera.
Tinydeal DV+ teaches in the video (at time stamp 1:29) that the system includes a microphone. Furthermore, it is inherent that the system includes a lens, image sensor, and circuit board and control unit (circuitry sending control signals to and from the image sensor). Tinydeal DV+ teaches the microphone is included in the control structure that includes the silver capture button, However, Tinydeal DV+ in view of Alexander et al does not teach that the microphone can be in the camera head of the endoscopic camera.
Segura et al depicts in Figures 1B and teaches in Paragraphs [0009 and 0025] a microphone (10) included on the camera head (20) of an endoscopic camera in order to enable the vibratory response of the subject for inspection to be picked up in particularly accurate manner.

3:	As for Claim 5, Tinydeal DV+ teaches in the video that the camera is powered by the USB connection to the smartphone. Therefore, Tinydeal DV+ teaches wherein the electrical power transmitted from the portable computer device (phone) to the camera via the operation cord (USB connection) provides all electrical power to the camera.
4:	As for Claim 6, Tinydeal DV+ depicts in the provided frame capture a detachable hook connection that allows the endoscopic camera to be selectively retain at a desired location of the user. Therefore, Tinydeal DV+ teaches wherein the camera (endoscope) includes a releasable coupling member (detachable hook) configured to selectively retain the camera on an external user location during operation.

    PNG
    media_image4.png
    491
    905
    media_image4.png
    Greyscale



6:	As for Claim 10, Tinydeal DV+ depicts and teaches in the video wherein the portable computer device (smartphone) includes an application (USBcamera2.0) configured to receive a plurality of user inputs corresponding to the functional parameters of the camera (camera is controlled using the application), and wherein the application (USBcamera2.0) converts the received user inputs (user touches the touch screen) into instructions transmitted to the camera effecting at least one of the variable functions of the camera. 
    PNG
    media_image5.png
    783
    1309
    media_image5.png
    Greyscale

7:	As for Claim 11, Tinydeal DV+ depicts and teaches in the video wherein the portable computer device (smartphone) includes an application (USBCamera2.0) configured to receive data (video or pictures) recorded by the camera via the operation cord.
8:	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 6 LED 7mm Lens IP67 1M USB Endoscope for Android Smartphone and PC , Tinydeal DV+, 1/19/2016, https://www.youtube.com/watch?v=XAWAgtMgU50 (Tinydeal DV+) in view of US 2013/0096382 A1 Alexander et al in view of US 2017/0006201 A1 Segura et al further in view of Official Notice.
9:	As for Claim 4, Tinydeal DV+ teaches an endoscope camera connected to a smartphone via a USB connection. Furthermore, Tinydeal DV+ teaches storing captured images and video on the smartphone. However, Tinydeal DV+ does not teach the functional parameters include audio on/off, three dimensional position, volume, brightness, and image capture.
Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to enable cameras to have functional parameters including audio on/off, three dimensional position, volume, brightness, and image capture to increase the variable functionality of the camera and therefore, improve image and audio quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the camera of Tinydeal DV+ to have functional parameters including audio on/off, three dimensional position, volume, brightness, and image capture in order to increase the variable functionality of the camera and therefore, improve image and audio quality.
Allowable Subject Matter
Claims 2, 3, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
November 11, 2021